Exhibit 10.1

 

APTARGROUP, INC.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(SERVICE-BASED VESTING FORM)

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants the
participant (the “Employee”) as of [________  __, 201__] (the “Grant Date”),
pursuant to Section 6(d) of the AptarGroup, Inc. 2018 Equity Incentive Plan (the
“Plan”), a restricted stock unit award (the “Award”) of the restricted stock
units deposited into the Employee’s account as of the Grant Date, upon and
subject to the restrictions, terms and conditions set forth below.  Capitalized
terms not defined herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Employee accepts this Agreement by electronically accepting this
Agreement within the Employee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect.

2. Restriction Period and Vesting.  (a)  The Award shall vest (i) in one-third
increments on each of the first, second and third year anniversaries of the
Grant Date or (ii) as otherwise provided pursuant to this Section 2 (the
“Restriction Period”).

(b)If the Employee’s employment by the Company terminates by reason of
Retirement during the Restriction Period, the Award shall be settled in
accordance with the vesting schedule  set forth in Section 2(a)(i) or earlier
pursuant to Section 2(e) hereof; provided, however, that if the Employee dies
after such Employee’s termination of employment by reason of Retirement, the
portion of the Award, if any, which has not yet been settled as of the date of
death shall become fully payable as of the date of death. 

(c)Upon the Employee’s Disability or Death during the Restriction Period, the
Award shall become fully vested as of the date of the Employee’s Disability
or Death, as the case may be. 

(d)If the Employee’s employment by the Company terminates prior to the end of
the Restriction Period and prior to any of the events described in this Section
2, then the portion of the Award, if any, which is not vested as of the
effective date of the Employee’s termination of employment shall be forfeited
and cancelled by the Company. 

(e)(1) In the event of a Change in Control, the Award shall immediately vest in
full and become payable, except as otherwise provided in the last sentence of
Section 2(e)(2) hereof.

(2) In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A to the Plan, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

(i)require that shares of stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
Shares (as defined in Section 3) issuable pursuant to the Award, as determined
by the Board of Directors; and/or

(ii)require the Award, in whole or in part, to be surrendered to the Company by
the Employee and to be immediately cancelled by the Company, and provide for the
Employee to receive a cash payment in an amount not less than the amount
determined by multiplying the number of restricted stock units subject to the
Award immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 7(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), by the highest per share price
offered to holders of Common Stock in any transaction whereby the Change in
Control takes place.



 

 

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing provisions of Sections 2(e)(1) and 2(e)(2), in the
event that (A) the Award constitutes the payment of nonqualified deferred
compensation within the meaning of Section 409A of the Code, and (B) the Change
in Control does not constitute a “change in control event” within the meaning of
Section 409A of the Code, the Award shall vest upon such Change in Control,
and shall be payable in the shares of stock substituted, as determined by the
Board of Directors pursuant to Section 2(e)(2)(i) hereof, for the Shares (as
defined in Section 3 hereof) issuable pursuant to the Award, or the Award shall
be payable in cash, as determined by the Board of Directors pursuant to Section
2(e)(2)(ii) hereof, in either case, in accordance with the vesting schedule set
forth in clause (i) of Section 2(a) hereof, regardless of whether the Employee
continues to be employed by the Company, or earlier pursuant to Section 2(c)
hereof.

(3)The Company may, but is not required to, cooperate with the Employee if the
Employee is subject to Section 16 of the Exchange Act to assure that any cash
payment or substitution in accordance with the foregoing to the Employee is made
in compliance with Section 16 and the rules and regulations thereunder. 

(f)Definitions.  For purposes of this Agreement, the following terms shall be
defined as follows:

(1)“Cause” shall mean (i) the commission of a felony involving moral turpitude,
(ii) the commission of a fraud, (iii) the commission of any material act
involving dishonesty with respect to the Company or any of its subsidiaries or
affiliates, (iv) gross negligence or willful misconduct with respect to the
Company or any of its subsidiaries or affiliates, (v) the willful and continued
failure by the Employee to substantially perform the Employee’s duties with the
Company (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Employee by the Company, which demand
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties, (vi) breach of
any restrictive covenant provision or agreement with the Company or (vii) any
breach by the Employee of any written agreement with the Company or any of its
subsidiaries or affiliates which is material and which is not cured within 30
days following written notice thereof to the Employee by the Company.

(2)“Disability” shall mean that the Employee either (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, is receiving income replacement
benefits for a period of not less than six (6) months under an accident and
health plan covering employees of the Employee’s employer.

(3)“Retirement” shall mean termination of employment, other than for Cause,
either (i) at or after age 55 after a minimum of ten years of employment with
the Company or (ii) at or after age 65.  For purposes of determining whether
Employee has satisfied the service requirement for Retirement, employment with
an entity or business acquired by the Company shall be deemed to be employment
with the Company. 

3. Conversion of Restricted Stock Units and Issuance of Shares.  Upon the
vesting of all or any portion of the Award in accordance with Section 2 hereof,
one share of the Company’s Common Stock, $0.01 par value, shall be issuable for
each restricted stock unit that vests on such date (the “Shares”), subject to
the terms and provisions of the Plan and this Agreement.  Thereafter, the
Company will transfer such Shares to the Employee upon satisfaction of any
required tax withholding obligations.  No fractional shares shall be issued
under this Agreement.

4. Rights as a Stockholder.  The Employee shall not be entitled to any
privileges of ownership (including any voting rights or rights with respect to
dividends paid on the Common Stock) with respect to any of the Shares issuable
under the Award unless and until, and only to the extent, the Award is settled
by the issuance of such Shares to the Employee.

5. Additional Terms and Conditions of Award. 

5.1 Nontransferability of Award.  During the Restriction Period, the restricted
stock units subject to the Award and not then vested may not be transferred by
the Employee other than by will, the laws of descent and distribution or
pursuant to Section 7(a) of the Plan on a beneficiary designation form approved
by the Company.  Except as permitted by the foregoing, during the Restriction
Period, the restricted stock units subject to the Award and not then vested may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Any such attempted sale, transfer,
assignment, pledge, hypothecation or encumbrance, or other disposition of such
restricted stock units shall be null and void.



2

 

--------------------------------------------------------------------------------

 



5.2 Withholding Taxes.  (a)  As a condition precedent to the delivery to the
Employee of any of the Shares subject to the Award or upon the Employee’s
satisfaction of the retirement eligibility conditions set forth in Section 2(b),
the Employee shall, upon request by the Company, pay to the Company (or shall
cause a broker-dealer on behalf of the Employee to pay to the Company) such
amount of cash as the Company may be required, under all applicable federal,
state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes (the “Required Tax Payments”) with respect to the
Award.  If the Employee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Employee.

(b)Under the terms of this Agreement, the Employee’s obligations to pay the
Required Tax Payments shall be satisfied by the Company withholding whole Shares
which would otherwise be issued or transferred to the Employee having an
aggregate Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments;
provided,  however, the Employee may notify the Company prior to the Tax Date
that the Employee has elected, in lieu of the Company withholding Shares, to
satisfy his or her obligation to advance the Required Tax Payments by (i) a
check or cash payment to the Company, (ii) delivery to the Company (either
actual delivery or by attestation procedures established by the Company) of
previously owned whole Shares having an aggregate Market Value, determined as of
the Tax Date, equal to the Required Tax Payments, (iii) except as may be
prohibited by applicable law, a cash payment by a broker whom the Company has
selected for this purpose and to whom the Employee has authorized to sell any
shares acquired upon the vesting of the Award to meet the Required Tax Payments,
or (iv) any combination of share withholding and (i), (ii) and (iii).  Shares to
be delivered to the Company or withheld may not have a Market Value in excess of
the minimum amount of the Required Tax Payments (or such greater withholding
amount to the extent permitted by applicable withholding rules and accounting
rules without resulting in variable accounting treatment).  Any fraction of a
share which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Employee. 
   

5.3 Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the restricted stock
units or the delivery of the Shares hereunder, the Shares subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company.  The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

5.4 Issuance of Shares.  Subject to Sections 5.2 and 5.3, within 60 days after
the vesting (or, if later, the settlement date set forth in Section 2) of the
Award, in whole or in part, the Company shall issue or cause to be issued in the
Employee’s name (or such other name as is acceptable to the Company and
designated in writing by the Employee) the vested Shares.  Such issuance shall
be evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company (or, alternatively at the discretion of
the Company, a certificate or certificates may be registered in the Employee’s
name).  The Company shall pay all original issue or transfer taxes and all fees
and expenses incident to such delivery, except as otherwise provided in Section
5.2.

5.5 Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Employee give or be deemed to
give the Employee any right to continued employment by the Company or any
Affiliate of the Company.

5.6 Decisions of Board or Committee.  The Board of Directors of the Company or
the Committee shall have the right to resolve all questions which may arise in
connection with the Award.  Any interpretation, determination or other action
made or taken by the Board of Directors or the Committee regarding the Plan or
this Agreement shall be final, binding and conclusive.

5.7 Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of it authorized but unissued shares of Common Stock, shares of Common Stock
equal to the full number of unvested restricted stock units subject to the Award
from time to time.



3

 

--------------------------------------------------------------------------------

 



5.8 Agreement Subject to the Plan; Section 409A of the Code.  This Agreement is
subject to the provisions of the Plan (including the adjustment provision set
forth in Section 7(b) thereof) and shall be interpreted in accordance
therewith.  The Employee hereby acknowledges receipt of a copy of the
Plan.  This Agreement shall be interpreted and construed in a manner that avoids
the imposition of taxes and other penalties under Section 409A of the Code.  The
Company reserves the right to amend this Agreement to the extent it determines
in its sole discretion such amendment is necessary or appropriate to comply with
applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Employee due to any failure to comply with Section 409A of the
Code.    

6. Miscellaneous Provisions.

6.1 Meaning of Certain Terms.  As used herein, employment by the Company shall
include employment by an Affiliate of the Company.

6.2 Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

6.3 Notices.  All notices, requests or other communications provided for in this
Agreement shall be made in writing by (a) actual delivery to the party entitled
thereto, (b) mailing to the last known address of the party entitled thereto,
via certified or registered mail, return receipt requested or (c) telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received, in the case of actual delivery, on the date of its actual
receipt by the party entitled thereto, in the case of mailing, on the tenth
calendar day following the date of such mailing, and in the case of telecopy, on
the date of confirmation of receipt; provided, however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.

6.4 Governing Law.  This Agreement and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to conflicts of laws principles.

 

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Robert W. Kuhn

 

 

Executive Vice President,

 

 

Chief Financial Officer and Secretary

 

Acknowledgment, Acceptance and Agreement:

By accepting this grant on the Company’s stock plan administrator’s website, I
hereby accept the restricted stock units granted to me and acknowledge and agree
to be bound by the terms and conditions of the Agreement and the Plan.

4

 

--------------------------------------------------------------------------------